By the Court.
— This is a proceeding under the 1st section of the act, for regulating references and determining controversies, by arbitrationwhich section is a copy of the statute of 9 and 10 William 111. C. 15. The remedy in favor of the prevailing party, in this case, is, that the party refusing obedience to, or neglecting to comply with the arbitration or umpirage, is subject to all the penalties of contemning a rule of court. It is necessary, then, to show, that the defendant hath refused obedience to, or neglected to com*214ply with the report of the referees. The referees not having awarded costs, how can the court say that the defendant is .default, in not complying with the award or report of the referees.1
Hunter, for plaintiff.
Ewing, for defendant.
Costs disallowed.2

 Pat. 141. — Rev. Laws, 158.


 It is not uncommon for the prevailing party, in these cases of submissions out of court, on bringing in the report, to enter up judgment and issue execution, as in other cases. This practice cannot be supported, and is at variance with the opinion of the court in this case.


 Vide South. 117. 7 Halst. 865 —Ed.